Citation Nr: 1400335	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation for service-connected residuals status post anal sphincterotomy.

2. Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

3. Entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the left great toe.

4. Entitlement to a 10 percent evaluation for multiple, noncompensable service-connected disabilities.

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to service connection for a chronic low back disorder.

7. Entitlement to service connection for recurrent radiation of the right lower extremity, to include as secondary to a claimed chronic low back disorder.

8. Entitlement to service connection for recurrent radiation of the left lower extremity, to include as secondary to a claimed chronic low back disorder.

9. Entitlement to service connection for right knee patellofemoral pain syndrome.

10. Entitlement to service connection for left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits in Salt Lake City, Utah.  Thereafter, the claims file was transferred to the RO in Denver, Colorado.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for pruritus ani secondary to service-connected hemorrhoids and residuals status post anal sphincterotomy has been raised by the Veteran's representative in the December 2013 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested and was scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO in June 2011.  In June 2011 correspondence, the Veteran requested that the hearing be rescheduled as she had prior travel arrangements that did not allow for her to attend the hearing.  There is no indication that an attempt to reschedule the requested Board hearing has been made or that the Veteran has withdrawn her request for such a hearing.  

As the Veteran has provided good cause for her request to reschedule the requested Board hearing, the Board will honor her request to reschedule.  As Videoconference and Travel Board hearings are scheduled by the RO, the claims file should be transferred to the RO in Denver, Colorado, so that an appropriate Board hearing may be rescheduled in accordance with the Veteran's request.   

Accordingly, the case is REMANDED for the following action:

1. The Denver RO should schedule the Veteran for her requested Board hearing.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing and this must be documented in the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


